     Case 18-80853         Doc 49      Filed 04/25/19 Entered 04/25/19 10:18:11                 Desc Main
                                         Document     Page 1 of 8

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      WESTERN DIVISION

       In re: PADILLA, BENJAMIN C                                     §    Case No. 18-80853
              GALDAMEZ, JESSICA V                                     §
                                                                      §
   Debtor(s)                                                          §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         JOSEPH D. OLSEN, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $259,089.17                          Assets Exempt: $39,328.17
 (without deducting any secured claims)
 Total Distribution to Claimants:$3,495.76             Claims Discharged
                                                       Without Payment: $83,906.06

 Total Expenses of Administration:$4,504.24


         3) Total gross receipts of $     8,000.00       (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $       0.00    (see Exhibit 2  ), yielded net receipts of $8,000.00
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
     Case 18-80853           Doc 49       Filed 04/25/19 Entered 04/25/19 10:18:11                      Desc Main
                                            Document     Page 2 of 8


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                              $0.00              $0.00               $0.00             $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                           0.00            4,504.24          4,504.24           4,504.24

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                     0.00                0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                     0.00                0.00               0.00                 0.00
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                         0.00           87,401.82          87,401.82          3,495.76

                                               $0.00          $91,906.06         $91,906.06         $8,000.00
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on April 17, 2018.
  The case was pending for 11 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 03/26/2019                 By: /s/JOSEPH D. OLSEN
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                    Case 18-80853             Doc 49        Filed 04/25/19 Entered 04/25/19 10:18:11                          Desc Main
                                                              Document     Page 3 of 8



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                           UNIFORM                                 $ AMOUNT
              DESCRIPTION
                                                                                          TRAN. CODE 1                             RECEIVED
     2005 Peterbilt 387, 1,100,000 miles, Location: 6                                     1129-000                                   8,000.00


    TOTAL GROSS RECEIPTS                                                                                                            $8,000.00

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                           UNIFORM                                 $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                          TRAN. CODE                                  PAID
                                                                  None

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                               $0.00
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS           CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED            PAID
                                                       CODE                6D)
                                                                  None


    TOTAL SECURED CLAIMS                                                          $0.00                $0.00              $0.00                  $0.00



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                                      UNIFORM
        PAYEE                                                          CLAIMS                 CLAIMS                  CLAIMS           CLAIMS
                                                       TRAN.
                                                                      SCHEDULED              ASSERTED                ALLOWED            PAID
                                                       CODE
 Trustee Compensation - JOSEPH D. OLSEN                     2100-000            N/A                  1,550.00           1,550.00           1,550.00

 Trustee Expenses - JOSEPH D. OLSEN                         2200-000            N/A                    53.86              53.86                  53.86

 Attorney for Trustee Fees (Trustee Firm) - 3110-000                            N/A                  1,097.25           1,097.25           1,097.25
 Attorney Joseph D Olsen
 Other - Maggio Truck Center                2420-000                            N/A                   975.00             975.00                 975.00

 Other - Rabobank, N.A.                                     2600-000            N/A                    10.00              10.00                  10.00




UST Form 101-7-TDR (10/1/2010)
             Case 18-80853       Doc 49     Filed 04/25/19 Entered 04/25/19 10:18:11                 Desc Main
                                              Document     Page 4 of 8
 Other - Lee Auction Service                2500-000            N/A                800.00       800.00           800.00

 Other - Rabobank, N.A.                     2600-000            N/A                 10.00         10.00           10.00

 Other - Rabobank, N.A.                     2600-000            N/A                  5.00          5.00            5.00

 Clerk of the Court Costs (includes         2700-000            N/A                  3.13          3.13            3.13
 adversary and other filing fees) - Clerk
 TOTAL CHAPTER 7 ADMIN. FEES                              N/A                  $4,504.24      $4,504.24     $4,504.24
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM
    PAYEE                                             CLAIMS              CLAIMS             CLAIMS       CLAIMS
                                         TRAN.
                                                     SCHEDULED           ASSERTED           ALLOWED        PAID
                                         CODE
                                                   None

 TOTAL PRIOR CHAPTER ADMIN.                               N/A                       $0.00        $0.00            $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                        UNIFORM       CLAIMS              CLAIMS
   CLAIM                                             SCHEDULED           ASSERTED            CLAIMS       CLAIMS
    NO.           CLAIMANT               TRAN.         (from Form       (from Proofs of     ALLOWED        PAID
                                         CODE              6E)               Claim)
                                                   None

 TOTAL PRIORITY UNSECURED                                       $0.00               $0.00        $0.00            $0.00
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                        UNIFORM       CLAIMS              CLAIMS
   CLAIM                                             SCHEDULED           ASSERTED            CLAIMS       CLAIMS
    NO.           CLAIMANT               TRAN.         (from Form       (from Proofs of     ALLOWED        PAID
                                         CODE              6F)               Claim)
      1    BMO Harris Bank NA           7100-000          N/A                  22,846.03      22,846.03          914.57

      2    American Express National    7100-000          N/A                  12,933.67      12,933.67          517.76
           Bank
      3    American Express National    7100-000          N/A                  14,366.17      14,366.17          575.11
           Bank
      4    Capital One Bank (USA), N.A. 7100-000          N/A                    2,220.65      2,220.65           88.90

      5    American Express National    7100-000          N/A                       78.28         78.28            0.00
           Bank
      6    U.S. Bank National           7100-000          N/A                    6,797.20      6,797.20          272.11
           Association
      7    Department Stores National   7100-000          N/A                    1,438.31      1,438.31           57.58
           Bank
      8    Citibank, N.A.               7100-000          N/A                    6,100.28      6,100.28          244.21

      9    PYOD, LLC its successors and 7100-000          N/A                  10,103.33      10,103.33          404.46
           assigns as assignee
     10    PYOD, LLC its successors and 7100-000          N/A                    2,226.55      2,226.55           89.13
           assigns as assignee


UST Form 101-7-TDR (10/1/2010)
            Case 18-80853        Doc 49    Filed 04/25/19 Entered 04/25/19 10:18:11    Desc Main
                                             Document     Page 5 of 8
     11    Department Stores National 7100-000      N/A             2,271.83     2,271.83           90.95
           Bank
     12    PYOD, LLC its successors and 7100-000    N/A             5,686.31     5,686.31          227.64
           assigns as assignee
     13    Quantum3 Group LLC as agent 7100-000     N/A               176.63       176.63            7.07
           for
     14    Capital One, N.A.            7100-000    N/A               156.58       156.58            6.27

 TOTAL GENERAL UNSECURED                                  $0.00   $87,401.82   $87,401.82     $3,495.76
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                      Case 18-80853                    Doc 49      Filed 04/25/19 Entered 04/25/19 10:18:11                                       Desc Main
                                                                     Document     Page 6 of 8
                                                                                                                                                                      Exhibit 8


                                                                             Form 1                                                                                   Page: 1

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 18-80853                                                                Trustee:        (330400)     JOSEPH D. OLSEN
Case Name:         PADILLA, BENJAMIN C                                               Filed (f) or Converted (c): 04/17/18 (f)
                   GALDAMEZ, JESSICA V                                               §341(a) Meeting Date:        05/29/18
Period Ending: 03/26/19                                                              Claims Bar Date:             09/13/18

                                1                                    2                          3                       4                    5                   6

                     Asset Description                            Petition/            Estimated Net Value         Property             Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)              Unscheduled       (Value Determined By Trustee,   Abandoned             Received by      Administered (FA)/
                                                                   Values            Less Liens, Exemptions,      OA=§554(a)             the Estate       Gross Value of
Ref. #                                                                                   and Other Costs)                                                Remaining Assets

 1        625 David Street, Lake in the Hills, IL 60156-00         228,005.00                           0.00                                      0.00                     FA

 2        2005 Volkswagen Toureg, 105,000 miles, Location:           2,847.00                           0.00                                      0.00                     FA

 3        2003 Toyota Echo, 80,000 miles, Location: 625 Da           1,788.00                           0.00                                      0.00                     FA

 4        2004 Toyota Sequoia, 110,000 miles, Location: 62           2,089.00                           0.00                                      0.00                     FA

 5        2005 Peterbilt 387, 1,100,000 miles, Location: 6          10,000.00                       7,000.00                                  8,000.00                     FA

 6        2017 Great Dane, 18,000 miles. Entire property v          18,000.00                           0.00                                      0.00                     FA

 7        HOUSEHOLD GOODS AND FURNISHINGS                            1,000.00                           0.00                                      0.00                     FA

 8        CLOTHES                                                        200.00                         0.00                                      0.00                     FA

 9        1 dog, no commercial value. Location: 625 David                  0.00                         0.00                                      0.00                     FA

10        Cash                                                            50.00                         0.00                                      0.00                     FA

11        Checking: US Bank ...6402                                      980.17                         0.00                                      0.00                     FA

12        Checking: Bank of America - ...3181                             17.33                         0.00                                      0.00                     FA

13        Checking: Bank of America - ...6844 Trans Moran                 44.04                         0.00                                      0.00                     FA

14        Checking: Bank of America Defenders of Wildlife            1,261.63                           0.00                                      0.00                     FA

15        Trans Moran LLC Location: 625 David Street, Lake                 0.00                         0.00                                      0.00                     FA

16        Security dep. and prepayments: Ooida Truck Insur           1,000.00                           0.00                                      0.00                     FA

17        2017 Tax Year Refund: Federal                              1,807.00                           0.00                                      0.00                     FA

18        Term life insurance through employer, no cash su                 0.00                         0.00                                      0.00                     FA

 18      Assets      Totals (Excluding unknown values)            $269,089.17                    $7,000.00                                   $8,000.00                  $0.00



      Major Activities Affecting Case Closing:

      Initial Projected Date Of Final Report (TFR):                                    Current Projected Date Of Final Report (TFR):       November 13, 2018 (Actual)




                                                                                                                                       Printed: 03/26/2019 11:23 AM     V.14.50
                        Case 18-80853                    Doc 49       Filed 04/25/19 Entered 04/25/19 10:18:11                                                 Desc Main
                                                                        Document     Page 7 of 8
                                                                                                                                                                                  Exhibit 9


                                                                                    Form 2                                                                                         Page: 1

                                                       Cash Receipts And Disbursements Record
Case Number:         18-80853                                                                         Trustee:            JOSEPH D. OLSEN (330400)
Case Name:           PADILLA, BENJAMIN C                                                              Bank Name:          Rabobank, N.A.
                     GALDAMEZ, JESSICA V                                                              Account:            ******9866 - Checking Account
Taxpayer ID #: **-***0083                                                                             Blanket Bond:       $1,500,000.00 (per case limit)
Period Ending: 03/26/19                                                                               Separate Bond: N/A

   1            2                             3                                      4                                                5                    6                  7

 Trans.     {Ref #} /                                                                                                             Receipts        Disbursements    Checking
  Date      Check #          Paid To / Received From                Description of Transaction                   T-Code              $                  $       Account Balance
07/10/18       {5}        Lee Auction Service               SALES PROCEEDS-PERSONAL PROPERTY                     1129-000              8,000.00                                   8,000.00
07/17/18      101         Maggio Truck Center               Towing Peterbilt from Lake in the Hills, IL, to      2420-000                                      975.00             7,025.00
                                                            Lee's Auction in Belvidere, IL
07/31/18                  Rabobank, N.A.                    Bank and Technology Services Fee                     2600-000                                       10.00             7,015.00
08/02/18      102         Lee Auction Service               AUCTIONEER'S FEES                                    2500-000                                      800.00             6,215.00
08/31/18                  Rabobank, N.A.                    Bank and Technology Services Fee                     2600-000                                       10.00             6,205.00
09/28/18                  Rabobank, N.A.                    Bank and Technology Services Fee                     2600-000                                        5.00             6,200.00
12/13/18      103         BMO Harris Bank NA                Check for Claim No. 1                                7100-000                                      914.57             5,285.43
12/13/18      104         American Express National Bank    Check for Claim No. 2                                7100-000                                      517.76             4,767.67
12/13/18      105         American Express National Bank    Check for Claim No. 3                                7100-000                                      575.11             4,192.56
12/13/18      106         Capital One Bank (USA), N.A.      Check for Claim No. 4                                7100-000                                       88.90             4,103.66
12/13/18      107         American Express National Bank    Check for Claim No. 5                                7100-004                                        3.13             4,100.53
                                                            Voided on 12/13/18
12/13/18      107         American Express National Bank    Check for Claim No. 5                                7100-004                                       -3.13             4,103.66
                                                            Voided: check issued on 12/13/18
12/13/18      108         U.S. Bank National Association    Check for Claim No. 6                                7100-000                                      272.11             3,831.55
12/13/18      109         Department Stores National Bank   Check for Claim No. 7                                7100-000                                       57.58             3,773.97
12/13/18      110         Citibank, N.A.                    Check for Claim No. 8                                7100-000                                      244.21             3,529.76
12/13/18      111         PYOD, LLC its successors and      Check for Claim No. 9                                7100-000                                      404.46             3,125.30
                          assigns as assignee
12/13/18      112         PYOD, LLC its successors and      Check for Claim No. 10                               7100-000                                       89.13             3,036.17
                          assigns as assignee
12/13/18      113         Department Stores National Bank   Check for Claim No. 11                               7100-000                                       90.95             2,945.22
12/13/18      114         PYOD, LLC its successors and      Check for Claim No. 12                               7100-000                                      227.64             2,717.58
                          assigns as assignee
12/13/18      115         Quantum3 Group LLC as agent for   Check for Claim No. 13                               7100-000                                        7.07             2,710.51
12/13/18      116         Capital One, N.A.                 Check for Claim No. 14                               7100-000                                        6.27             2,704.24
12/13/18      117         Attorney Joseph D Olsen           Pursuant to Order entered 12/12/2018 (Doc            3110-000                                   1,097.25              1,606.99
                                                            46).
12/13/18      118         JOSEPH D. OLSEN                   Pursuant to Order entered 12/12/2018 (Doc            2100-000                                   1,550.00                56.99
                                                            46).
12/13/18      119         JOSEPH D. OLSEN                   Pursuant to Order entered 12/12/2018 (Doc            2200-000                                       53.86                 3.13
                                                            46).
12/13/18      120         Clerk of the United States        Deposit of Small Dividend Funds for Claim No.        2700-000                                        3.13                 0.00
                          Bankruptcy Court                  5 Pursuant to Rule 3010(a).




                                                                                                       Subtotals :                    $8,000.00            $8,000.00
{} Asset reference(s)                                                                                                                          Printed: 03/26/2019 11:23 AM        V.14.50
                        Case 18-80853                Doc 49      Filed 04/25/19 Entered 04/25/19 10:18:11                                             Desc Main
                                                                   Document     Page 8 of 8
                                                                                                                                                                         Exhibit 9


                                                                            Form 2                                                                                       Page: 2

                                                 Cash Receipts And Disbursements Record
Case Number:        18-80853                                                                 Trustee:            JOSEPH D. OLSEN (330400)
Case Name:          PADILLA, BENJAMIN C                                                      Bank Name:          Rabobank, N.A.
                    GALDAMEZ, JESSICA V                                                      Account:            ******9866 - Checking Account
Taxpayer ID #: **-***0083                                                                    Blanket Bond:       $1,500,000.00 (per case limit)
Period Ending: 03/26/19                                                                      Separate Bond: N/A

   1            2                         3                                   4                                              5                    6                  7

 Trans.     {Ref #} /                                                                                                    Receipts        Disbursements    Checking
  Date      Check #        Paid To / Received From              Description of Transaction              T-Code              $                  $       Account Balance

                                                                            ACCOUNT TOTALS                                    8,000.00             8,000.00                $0.00
                                                                                   Less: Bank Transfers                           0.00                  0.00
                                                                            Subtotal                                          8,000.00             8,000.00
                                                                                   Less: Payments to Debtors                                            0.00
                                                                            NET Receipts / Disbursements                     $8,000.00            $8,000.00

                               Net Receipts :        8,000.00
                                                ————————                                                                       Net             Net                   Account
                                 Net Estate :       $8,000.00               TOTAL - ALL ACCOUNTS                             Receipts     Disbursements              Balances

                                                                            Checking # ******9866                             8,000.00             8,000.00                 0.00

                                                                                                                             $8,000.00            $8,000.00                $0.00




{} Asset reference(s)                                                                                                                 Printed: 03/26/2019 11:23 AM        V.14.50
